Judgment and order affirmed, with costs. All concur. Edgar Morey, Respondent, v. Brown Brothers Company, Appellant.— Judgment and order denying motion for a new trial made upon the minutes of the court reversed, and a new trial granted, with costs to appellant to abide event, upon the ground that the finding of the jury to the effect that the plaintiff did not make the written contract, Exhibit 5, is against the *906weight of the evidence. In view of the disposition made of the order denying the motion for a new trial upon the minutes, the appeal from the order denying motion for a new trial on the ground of newly-discovered evidence is dismissed. All concur.